      Case 6:17-cv-06788-FPG-MJP Document 148 Filed 12/17/20 Page 1 of 2




December 17, 2020                                                                      John D. Esterhay
                                                                              JEsterhay@perkinscoie.com
                                                                                    D. +1.858.720.5758
                                                                                    F. +1.858.720.5858

VIA CM/ECF

Honorable Mark W. Pedersen
Western District of New York
Kenneth B. Keating Federal Building
100 State Street, Room 2330
Rochester, New York 14614

Re:    ValveTech, Inc. v. Aerojet Rocketdyne, Inc.
       Case No.: 6:17-cv-06788-FPG-MWP

Dear Magistrate Judge Pedersen:

        Pursuant to this Court’s procedures regarding enlargements of time and the Court’s
 Amended Scheduling Order (Dkt. 136), Plaintiff ValveTech, Inc. submits this letter on behalf
 of both parties to request a brief one-month extension to the deadlines set forth in the
 Amended Scheduling Order. Both parties consent to the requested extensions. The parties
 contend there is good cause for this brief extension due to the restrictions and closures from
 the resurgence of the Covid-19 pandemic, which have created additional challenges in
 preparing discovery, including preparations for the significant number of depositions that have
 been noticed by the parties. This is the parties’ third request to extend these deadlines.

 Event                                   Current Deadline      Requested Deadline
 Completion of all fact discovery           January 14, 2021                  February 12, 2021
 Disclosure of burden expert reports       February 16, 2021                     March 16, 2021
 Disclosure of rebuttal expert reports       March 15, 2021                       April 15, 2021
 Completion of expert depositions             April 14, 2021                        May 14, 2021
 Filing of dispositive motions                 May 14, 2021                         June 14, 2021
      Case 6:17-cv-06788-FPG-MJP Document 148 Filed 12/17/20 Page 2 of 2




Honorable Mark W. Pedersen
December 17, 2020
Page 2


Respectfully submitted,




John D. Esterhay

JDE:ar

Cc:      Counsel of record (via CM/ECF)
